DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant’s arguments filed on 12/4/20 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. No amendment was made to the claims. No claims were cancelled. No new matter was added.

Response to Arguments
Double Patenting
3.	Applicant states that Claims 1-20 were rejected under obviousness-type double patenting as being unpatentable over U.S. Pat. No. 10,567,813, and requests that the double patenting rejection of claims 1 - 20 be held in abeyance until a determination on the allowability of the pending claims has been made
 	Therefore, the rejection is maintained as follows.

Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 11:
	Applicant submits that Prakash does not teach or suggest, at least, "encoding, into the data stream, information indicative of the boundary of the content fragment," as recited by claim 1. Prakash does not teach or suggest that the disclosed "segment boundary" is independent of every other boundary of every other segment. Moreover, Prakash does not 
 	The teachings of Kenji do not relate in any way to "encoding, into the data stream, information indicative of the boundary of the content fragment," as recited by claim 1 and allegedly taught by Prakash according to the Office Action. Accordingly, Applicant asserts that the rationale set forth by the Office Action with respect to Kenji is indicative if improper piecemeal examination
  	Overall, the rationale set forth by the Office Action is not properly supported. Thus, Applicant requests that the rejection be withdrawn.
  Response to Applicant’s arguments
Examiner disagrees with Applicant’s assessment of the rejection.
Indeed, even though Prakash appears not to be specific about the limitations: “wherein each group of pictures of the plurality of groups of pictures comprises a boundary;” nor about the determining of an expected duration or a boundary of a content as described in the subsequent limitations of the claim, Kenji, nonetheless, cures the deficiency of Prakash by disclosing: wherein each group of pictures of the plurality of groups of pictures comprises a boundary; (See Kenji, Par. 0058 and Pars. 0225 and 0242)
Moreover, Olschewski teaches: determining, based on a grouping characteristic associated with the data stream, an expected duration (See Olschewski, Par. 0009, 0010 and 0043 and the disclosures in claims 2 and 8; Par. 0053 and 0060) 
	Although Prakash, Kenji and Olschewski in combination appear to fail to disclose: determining, based on the expected duration, a boundary of a content fragment, wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures, Taniguchi, however, teaches: determining, based on the expected duration, a boundary of a content fragment, wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures; (See Taniguchi, Col. 2, lines 13 - 24; Col. 4, lines 1 - 20; Col. 8, 9, lines 63 - 67 and lines 1 - 10; Col. 13, lines 34 - 50: determination of boundary for image meta data constituting video “scenes” represented by a number of frames.)
Thus, the combined teachings of Prakash, Kenji, Olschewski and Taniguchi does correspond to a method for data stream fragmentation.  
Applicant is reminded that the references are to be considered in their broadest interpretation, and also not in isolation. Therefore, one of ordinary would be motivated to execute the method of receiving and encoding a data stream such that a received data stream content comprises a plurality of groups of pictures each comprising a respective plurality of successive frames, and with defined respective boundaries and wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures, as the combination of the cited references would indicate. The spirit of the claimed invention is in fact captured from the combination of the cited references
 	Examiner, therefore, refutes Applicant’s arguments for the following reasons: 
 	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is reiterated as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Double Patenting
5.	Claims 1 - 20 of the instant Application No. 16/726,538 are patentably indistinct from claims 1 - 21 of Application 15/812,796, now US Patent #10567813  pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to; http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	5-1.	Claims 1 - 20 of the instant application No. 16/726,538 are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1 of the Application 15/812,796, now US Patent #10567813. Although the claims at issue are not identical, they are not patentably distinct from each other as explained below; 
The following represents the double patenting claim table.
See the table representing the common elements and functions between the claims of the instant the application No. 16/726,538 and the claims 1 of Application No. 15/812,796, now US Patent #10567813.
Instant Application No. 16/726,538
Conflicting Application No. 15/812,796, now US Patent #10567813
1. (New) A method comprising: receiving a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, and wherein each group of pictures of the plurality of groups of pictures comprises a boundary; determining, based on a grouping characteristic associated with the data stream, an expected duration; determining, based on the expected duration, a boundary of a content fragment, wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures; and encoding, into the data stream, information indicative of the boundary of the content fragment.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. (New) The method of claim 1, wherein the information is further indicative of a group flag associated with an existence of the grouping characteristic.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. (New) The method of claim 2, wherein the group flag indicates at least one of a beginning of a program or an end of a program.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. (New) The method of claim 2, wherein the group flag indicates a streaming technology to use for processing content fragments associated with the group flag.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. (New) The method of claim 2, wherein the group flag indicates at least one of a start boundary of an associated group of content fragments or an end boundary of an associated group of content fragments.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. (New) The method of claim 1, wherein the data stream comprises a transport stream, and wherein encoding the information comprises encoding the information in a transport header of the transport stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. (New) The method of claim 6, wherein encoding the information in the transport header of the transport stream comprises encoding the information in an adaptation field of the transport header of the transport stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. (New) The method of claim 1, wherein encoding the information comprises encoding the information in a private data field of the data stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. (New) The method of claim 1, further comprising encoding, in the data stream, a universal time stamp indicative of a time that the information is encoded in the data stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. (New) A method comprising: receiving a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, and wherein each group of pictures of the plurality of groups of pictures comprises a boundary; determining, based on transcoding information associated with the data stream, one or more grouping characteristics of the data stream; encoding, into the data stream, a boundary flag of a content fragment, wherein the boundary flag of the content fragment indicates a boundary that is independent of each boundary of each group of pictures of the plurality of groups of pictures; and encoding, into the data stream, data indicative of the one or more grouping characteristics.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. (New) The method of claim 10, wherein the transcoding information identifies a particular streaming technology.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. (New) The method of claim 11, wherein determining the one or more grouping characteristics of the data stream comprises determining, based on the particular streaming technology identified in the transcoding information, the one or more grouping characteristics of the data stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. (New) The method of claim 10, wherein the boundary flag comprises a transport stream, and wherein encoding the boundary flag comprises encoding the boundary flag in a transport header of the transport stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. (New) The method of claim 13, wherein encoding the boundary flag comprises encoding the boundary flag in an adaptation field of the transport header of the transport stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. (New) The method of claim 10, wherein determining the one or more grouping characteristics of the data stream comprises determining one or more of a group identification, a group number, or a group pattern.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. (New) The method of claim 10, wherein the one or more grouping characteristics allow a downstream device to retrieve the content fragment based upon the one or more grouping characteristics.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. (New) A system comprising: an encoding device configured to: receive a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, and wherein each group of pictures of the plurality of groups of pictures comprises a boundary; encode, into the data stream, a boundary flag of a content fragment, wherein the boundary flag of the content fragment indicates a boundary that is independent of each boundary of each group of pictures of the plurality of groups of pictures; and encode, into the data stream, data indicative of one or more grouping characteristics of the data stream; and a fragmenting device configured to: receive the data stream; and construct, based on the boundary flag of the content fragment and the one or more grouping characteristics, the content fragment.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. (New) The system of claim 17, wherein the encoding device is further configured to encode, into the data stream, a group flag indicative of the one or more grouping characteristics.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. (New) The system of claim 18, wherein the group flag indicates a streaming technology to use for processing content fragments associated with the group flag.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. (New) The system of claim 17, wherein the encoding device is further configured to encode, in the data stream, a universal time stamp, wherein the universal time stamp is indicative of a time that the data is encoded in the data stream.

1. (Canceled)  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. (Currently Amended) A method, comprising: receiving a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, each group of pictures comprising a respective plurality of successive frames, and wherein each of the content fragment is independent of the respective boundary of each of the plurality of groups of pictures; and encoding, into the data stream, information representing the boundary of the content fragment, wherein a request for content associated with the expected duration returns the content fragment.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. (Previously Presented) The method according to claim 2, wherein the information further comprises a group flag indicative of an existence of the grouping characteristic.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. (Previously Presented) The method according to claim 3, wherein the group flag indicates at least one of a beginning of a program or an end of a program.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. (Previously Presented) The method according to claim 3, wherein the group flag indicates a streaming technology to use for processing content fragments associated with the group flag.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. (Previously Presented) The method according to claim 3, wherein the group flag indicates at least one of a start boundary of an associated group of content fragments or an end boundary of an associated group of content fragments.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. (Previously Presented) The method according to claim 2, wherein the data stream comprises a transport stream, and wherein encoding the information comprises encoding the information in a transport header of the transport stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. (Currently Amended) The method according to claim 7, wherein encoding the information in [[a]]the transport header of the transport stream comprises encoding the information in an adaptation field of the transport header of the transport stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. (Previously Presented) The method according to claim 2, wherein encoding the information comprises encoding the information in a private data field of the data stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. (Previously Presented) The method according to claim 2, further comprising encoding, in the data stream, a universal time stamp indicative of a time the information is encoded in the data stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. (Currently Amended) A method, comprising: receiving a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, each group of pictures comprising a respective plurality of successive frames, and wherein each of the content fragment indicates a boundary independent of the respective boundary of each of the plurality of groups of pictures; and encoding, into the data stream, data indicating the one or more grouping characteristics.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. (Previously Presented) The method according to claim 11, wherein the transcoding information identifies a particular streaming technology.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. (Previously Presented) The method according to claim 12, wherein determining the one or more grouping characteristics is based on the particular streaming technology identified in the transcoding information.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. (Previously Presented) The method according to claim 11, wherein determining the one or more grouping characteristics comprises determining one or more of a group identification, a group number, or a group pattern.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. (Previously Presented) The method according to claim 11, wherein the boundary flag comprises a transport stream, and wherein encoding the boundary flag comprises encoding the boundary flag in a transport header of the transport stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. (Currently Amended) The method according to claim 15, wherein encoding the boundary flag comprises encoding [[a]]the boundary flag in an adaptation field of the transport header of the transport stream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. (Previously Presented) The method according to claim 11, wherein the one or more grouping characteristics allows a downstream device to retrieve the content fragment based upon the one or more grouping characteristics.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. (Currently Amended) A system comprising: an encoding device configured to: receive a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, each group of pictures comprising a respective plurality of successive frames, and wherein each of the content fragment indicates a boundary independent of the respective boundary of each of the plurality of groups of pictures; and  Atlanta #2888866 v34ATTORNEY DOCKET NO.: 26141.0007U2 APPLICATION NO.: 15/812,796 encode, into the data stream, data indicating the one or more grouping characteristics; and a fragmenting device, in communication with the encoding device, configured to: receive the data stream from the encoding device; and construct the content fragment based upon the boundary flag of the content fragment and the one or more grouping characteristics.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. (Currently Amended) The system according to claim 18, wherein the encoding device is further configured to encode, into the data stream, a group flag indicating 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. (Previously Presented) The system according to claim 19, wherein the group flag indicates a streaming technology to use for processing content fragments associated with the group flag.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 21. (Currently Amended) The system according to claim 18, wherein the encoding device is further configured to encode a universal time stamp in the data stream, and wherein the universal time stamp is indicative of a time 



Examiner’s Reason for the Obviousness Double Patenting determination is based on the examination rules set below.
“A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.
Instant Application v. Conflicting Application - claim analysis					
It is remarked that all the elements recited by the claims of the instant application describe and claim the same invention with the claims of Application 15/812,796, now US Patent #10567813 (same inventor) by using sparse deletions and additions which in fact do not change the functional steps and the outcome of the claimed matter as further cited:
It is concluded that there is no difference between the instant claimed matter and application 15/812,796, now US Patent #10567813 in regard to the SYSTEM AND METHOD FOR DATA STREAM FRAGMENTATION.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


10. 	Claims 1 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Prakash et al. (US 2003/0128759), hereinafter “Prakash,” in view of Kenji (US 2012/0121188 Al) and further in view of Olschewski et al. (US 20030044054 ), hereinafter “Olschewski,” and Taniguchi (US 2003/0093810).

	In regard to claim 1, Prakash teaches: a method comprising: receiving a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, (Fig. 1and Par. 0043, lines 2, 3: video stream processing system 10, which accepts video data from any number of sources...”; Par. 0044: content from video sources; Pars. 0051, 0053: information content of video frames; Par. 0109: image segmented based on image content) - data stream comprising a group of pictures structure is implied in the above citations) and encoding, into the data stream, information indicative of the boundary of the content fragment. (See Prakash, Par. 0032, lines 1, 2: “... encoding system includes an encoder that segments frames of video data and associates metadata with segments”)
	However, Prakash is not specific about the limitations: “wherein each group of pictures of the plurality of groups of pictures comprises a boundary;” nor about the determining of an expected duration or a boundary of a content as described in the subsequent limitations of the claim.
	Nonetheless, Kenji cures the deficiency of Prakash by disclosing: wherein each group of pictures of the plurality of groups of pictures comprises a boundary; (See Kenji, Par. 0058 and Pars. 0225 and 0242)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Prakash and Kenji to devise a method for data stream fragmentation. The motivation would be to execute the method of receiving and encoding a data stream such that a received data stream content comprises a plurality of groups of pictures each comprising a respective plurality of successive frames, and with defined respective boundaries.
Prakash and Kenji in combination appear not to be specific about: determining, based on a grouping characteristic associated with the data stream, an expected duration.
However, Olschewski teaches: determining, based on a grouping characteristic associated with the data stream, an expected duration (See Olschewski, Par. 0009, 0010 and 0043 and the disclosures in claims 2 and 8; Par. 0053 and 0060: notions of “expected durations” in conjunction with “grouping characteristics” and “boundary” of “content fragment” of “group of pictures structure.”; - (i.e., identifying one or more grouping characteristics associated with the data stream; determining one or more expected durations based on the one or more identified grouping characteristics)) 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Prakash, Kenji and Olschewski to devise a method for data stream fragmentation integrating Prakash’s segment-based/segment-specific encoding system with the above features of Kenji and improved by Olschewski’ s inventive concepts on grouping characteristics and expected durations. The motivation would be to execute the method of receiving and encoding a data stream for an effective fragmentation operation, such that the processing load on downstream devices could be minimized and the quality of deliverable content could be improved.
Prakash, Kenji and Olschewski in combination fail to disclose: determining, based on the expected duration, a boundary of a content fragment, wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures.
	However, Taniguchi teaches: determining, based on the expected duration, a boundary of a content fragment, wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures; (See Taniguchi, Col. 2, lines 13 - 24; Col. 4, lines 1 - 20; Col. 8, 9, lines 63 - 67 and lines 1 - 10; Col. 13, lines 34 - 50: determination of boundary for image meta data constituting video “scenes” represented by a number of frames.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Prakash, Kenji, Olschewski and Taniguchi to devise a method for data stream fragmentation. The motivation would be to execute the method of receiving and encoding a data stream such that a received data stream content comprises a plurality of groups of pictures each comprising a respective plurality of successive frames, and with defined respective boundaries and wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures.

 	In regard to claim 2, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches: the method of claim 1, wherein the information is further indicative of a group flag associated with an existence of the grouping characteristic. (See Prakash, Par. 0066, lines 8, 9: “flag in the compressed video data associated with the frame”)
 
 	In regard to claim 3, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches: the method of claim 2, wherein the group flag indicates at least one of a beginning of a program or an end of a program. (See Prakash, Par. 0087: “... encoder might also perform steps such as adding header information, such as at the beginning of a sequence or the end of a sequence”)
  
 	In regard to claim 4, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches: the method of claim 2, wherein the group flag indicates a streaming technology to use for processing content fragments associated with the group flag. (See Prakash, Par. 0066 and Par. 0087 as cited above for rejection of claims 2 and 3; - Claim 4 is thus rejected on similar ground as claim 3 in relation to claim 2).
  
 	In regard to claim 5, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches: the method of claim 2, wherein the group flag indicates at least one of a start boundary of an associated group of content fragments or an end boundary of an associated group of content fragments. (See Prakash, Par. 0067: information on boundary; See also Par. 0087: “... encoder might also perform steps such as adding header information, such as at the beginning of a sequence or the end of a sequence”; - See also rationale used for rejection of Claim 2).
 
 In regard to claim 6, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches: the method of claim 1, wherein the data stream comprises a transport stream, and wherein encoding the information comprises encoding the information in a transport header of the transport stream. (See Prakash, Par. 0043: “...System 10 accepts video data from any number of sources, encodes it using encoder 100 such that the video data is compressed (i.e., occupies fewer bits than the uncompressed video data) for transport or...;” Par. 0061, lines 4 -10: information on headers; See also Par. 0087, lines 4 – 7; - See also rationale used for rejection of Claim 1 from which Claim 6 depends).

 In regard to claim 7, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches: the method of claim 6, wherein encoding the information in the transport header of the transport stream comprises encoding the information in an adaptation field of the transport header of the transport stream. (See previous citations in claim 6 on transport header: Par. 0043, 0061 and 0087; - (based on its dependency on claim 6, claim 7 is rejected for the same reasons evoked in claim 6))
  
In regard to claim 8, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches: the method of claim 1, wherein encoding the information comprises encoding the information in a private data field of the data stream. (Prakash, Par. 0063: FIG. 4 illustrates additional data constructs that might be present in the compressed video information. The additional information shown there includes a field for indicating the segmentation scheme used for the current frame,...”; - See also rationale evoked in rejection of Claim 1 from which Claim 8 depends).
  
In regard to claim 9, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches: the method of claim 1, further comprising encoding, in the data stream, a universal time stamp indicative of a time that the information is encoded in the data stream. (See Taniguchi, Par. 0011: “... encoding process on video data being inputted as stream data, repeating to start and end an encoding process at a predetermined time interval and carrying out a data dividing process to generate a plurality time-continuous of video data”; Par. 0042: process to divide video data simply based on a reference unit time or "scene division"; Par. 0043: video-recording start/end time; Par. 0085: time of date/hour of recording end).
.  
 	In regard to claim 10, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches: a method comprising: receiving a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, (Par. 0043; Par.  [0044; Pars. 0051 and 0053: as cited in rejection of Claim 1) determining, based on transcoding information associated with the data stream, one or more grouping characteristics of the data stream; (See Olschewski, Par. 0009, 0010 and 0043 and the disclosures in claims 2 and 8; Par. 0053 and 0060: notions of “expected durations” in conjunction with “grouping characteristics” and “boundary” of “content fragment” of “group of pictures structure.”; - (i.e., identifying one or more grouping characteristics associated with the data stream; determining one or more expected durations based on the one or more identified grouping characteristics)) encoding, into the data stream, a boundary flag of a content fragment, wherein the boundary flag of the content fragment indicates a boundary that is independent of each boundary of each group of pictures of the plurality of groups of pictures;(See Taniguchi, Col. 2, lines 13 - 24; Col. 4, lines 1 - 20; Col. 8, 9, lines 63 - 67 and lines 1 - 10; Col. 13, lines 34 - 50: determination of boundary for image meta data constituting video “scenes” represented by a number of frames; - i.e., boundary of a content fragment, wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures) and encoding, into the data stream, data indicative of the one or more grouping characteristics. (See Olschewski, Par. 0009, 0043 and the disclosures in claims 2 and 8, and also Par. 0053 and 0060; See also Prakash, Par. 0032, lines 1, 2: “... encoding system includes an encoder that segments frames of video data and associates metadata with segments”; information indicative of the boundary of the content fragment) 
 
 	In regard to claim 11, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches: the method of claim 10, wherein the transcoding information identifies a particular streaming technology. (See Prakash, Par. 0066 and 0088; - See along rationale for rejection of Claim 4)
  
	In regard to claim 12, the claim discloses: the method of claim 11, wherein determining the one or more grouping characteristics of the data stream comprises determining, based on the particular streaming technology identified in the transcoding information, (See Prakash, Par. 0066 and 0088; - See along rationale for rejection of Claim 4) the one or more grouping characteristics of the data stream. (See Olschewski, Par. 0009, 0010 and 0043 and the disclosures in claims 2 and 8; Par. 0053 and 0060: notions of “expected durations” in conjunction with “grouping characteristics” and “boundary” of “content fragment” of “group of pictures structure.”; - (i.e., identifying one or more grouping characteristics associated with the data stream; determining one or more expected durations based on the one or more identified grouping characteristics))
  
	In regard to claim 13, the claim discloses: the method of claim 10, wherein the boundary flag comprises a transport stream, (See previous citations in claim 6 on transport header: Par. 0043, 0061 and 0087) and wherein encoding the boundary flag comprises encoding the boundary flag in a transport header of the transport stream. ;(See Taniguchi, Col. 2, lines 13 - 24; Col. 4, lines 1 - 20; Col. 8, 9, lines 63 - 67 and lines 1 - 10; Col. 13, lines 34 - 50: determination of boundary for image meta data constituting video “scenes” represented by a number of frames; - i.e., boundary of a content fragment, wherein the boundary of the content fragment is independent of each boundary of each group of pictures of the plurality of groups of pictures) and encoding, into the data stream, data indicative of the one or more grouping characteristics. (See Olschewski, Par. 0009, 0043 and the disclosures in claims 2 and 8; Par. 0053 and 0060; See also Prakash, Par. 0032)
 
	In regard to claim 14, the claim discloses: the method of claim 13, wherein encoding the boundary flag comprises encoding the boundary flag in an adaptation field of the transport header of the transport stream. (See previous citations in claim 6 on transport header: Par. 0043, 0061 and 0087; - (based on its dependency on claim 6, claim 7 is rejected for the same reasons evoked in claim 6); - i.e., encoding the information in the transport header of the transport stream comprises encoding the information in an adaptation field of the transport header of the transport stream)
 
	In regard to claim 15, the claim discloses: the method of claim 10, wherein determining the one or more grouping characteristics of the data stream comprises determining one or more of a group identification, a group number, or a group pattern. (See Olschewski, Par. 0009, 0043 and the disclosures in claims 2 and 8, and also Pars. 0053 and 0060)  

In regard to claim 16, the claim discloses: the method of claim 10, wherein the one or more grouping characteristics allow a downstream device to retrieve the content fragment based upon the one or more grouping characteristics. (Claim 16 contains all the limitations of claim 10, which are analyzed as such. Besides, the additional limitations to claim 10 to make up claim 16 are analogous to those of claim 10. Therefore, claim 16 is rejected on the same grounds as claims 10).
  
In regard to claim 17, the combination of Prakash, Kenji, Olschewski and Taniguchi teaches a system comprising: an encoding device configured to: receive a data stream comprising content and a group of pictures structure, wherein the group of pictures structure comprises a plurality of groups of pictures, and wherein each group of pictures of the plurality of groups of pictures comprises a boundary; encode, into the data stream, a boundary flag of a content fragment, wherein the boundary flag of the content fragment indicates a boundary that is independent of each boundary of each group of pictures of the plurality of groups of pictures; and encode, into the data stream, data indicative of one or more grouping characteristics of the data stream; and a fragmenting device configured to: receive the data stream; and construct, based on the boundary flag of the content fragment and the one or more grouping characteristics, the content fragment. (The limitations disclosed in claim 17 are analogous to those encountered in claims 1, which is directed to a method implemented by the system according to claim 17, which is thus rejected on similar grounds).
 
In regard to claim 18, the claim discloses: the system of claim 17, wherein the encoding device is further configured to encode, into the data stream, a group flag indicative of the one or more grouping characteristics. (Prakash, Par. 0066, lines 8, 9: “flag in the compressed video data associated with the frame); - Claim 18 depends on claim 17 and is also analogous to claim 2. Therefore the claim is rejected by evoking the same arguments used for those claims).
  
	In regard to claim 19, the claim discloses: the system of claim 18, wherein the group flag indicates a streaming technology to use for processing content fragments associated with the group flag. (See Prakash, Par. 0066 and 0088; - See rationale in rejection of Claim 4)
  
In regard to claim 20, the claim discloses: the system of claim 17, wherein the encoding device is further configured to encode, in the data stream, a universal time stamp, wherein the universal time stamp is indicative of a time that the data is encoded in the data stream. (See Taniguchi, Par. 0011; Par. 0042 and Par. 0043; - Claim 20 depends on claim 16 and is also analogous to claim 10 and is therefore rejected based on the same arguments used for the rejection of those claims).


References considered but not cited
11. 	The prior made of record and not relied upon is considered pertinent to Applicant’s disclosure.
•    LI et al (US 2012/0311188 A1) teaches Method and Device for Data Segmentation in Data Compression.
•    Okuyama (US 2005/0244149 Al) teaches Format conversion method and apparatus and format conversion control program.
•    Darshan (US 2012/0121188 Al) teaches System for random access to content
Futagami et al. (US 20050108746 A1) teaches Streaming system and streaming method.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487